BELL, J.,
dissenting with opinion.
1 26 The majority loges sight of the underlying principle that, because of the nature of the illicit drug trade, defendants brought into court under the Drug Dealer Liability Act are in the best position to supply exculpatory evidence, Such a shift of the burden of persuasion would most definitely violate the Due Process Clause in a criminal proceeding, but in a civil case the situation is less clear. The Supreme Court of the United States has confirmed the notion that statutory presumptions in civil proceedings receive less serutiny than statutory presumptions of eriminal proceedings. Feiock v. Feiock, 485 U.S. 624, 108 8.Ct. 1423, 99 L.Ed.2d 721 (1988).
T27 The majority cites Case v. Fibreboard Corp., 1987 OK 79, 743 P.2d 1062, when analyzing market share liability,. I agree with a statement from that case, where "the creation of a program of compensation for victims ... as a matter of policy is a matter for the legislative body and not for the courts."